ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 09/22/2021. 
Claims 1- 17, 21-25 are presently pending with claims 4-5, 9-11, 14 and 23-24 being withdrawn (claim 1 is an independent claim). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Isenberg on 11/01/2021, vide email (as attached).
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A deposition system, comprising:
a) a chamber ;
b )a stage disposed in the chamber configured to support a substrate;
c) 
d) two or more gas inlet structures coupled to the bottom of the chamber, that supply the one or more gases to the interior of the chamber, wherein the stage is located between the two or more gas inlet structures, wherein the two or more gas inlet structures include one or more angled gas inlets that introduce a gas flow to the interior of the chamber at an angle relative to a symmetry axis of the stage that rotates the plasma wherein the one two or more angled gas inlet structures include one or more gas inlets angled in a tangential direction with respect to the stage and angled in a radially inward direction with respect to the symmetry axis, wherein the tangential direction and radially inward direction are mutually perpendicular and perpendicular with respect to the symmetry axis.

Claim 4 – CANCELLED.

Claim 5 (Currently Amended) The film deposition system of claim [4] 1 wherein the one or more angled gas inlets are positioned axisymmetrically around the stage.

Claim 7 – CANCELLED.

Claim 14 – CANCELLED



Claim 24 – CANCELLED.

25. Currently Amended) The film deposition system of claim 1, further comprising one or more gas inlet structures configured to introduce gases to the chamber through side walls of the chamber.

Election/Restrictions
Claims 1-3, 6-8, 12-13, 15-17, 21, 22, 25 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5, 9-11, 23 directed to non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species as set forth in the Office action mailed on 11/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-6, 8-13, 15-17, 21-23 and 25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Neuberger, Wright, Hagedus, Polak, Yudovsky) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " microwave-introducing windows proximate the stage in a bottom of the chamber below a height of the stage, wherein the 
two or more gas inlet structures coupled to the bottom of the chamber, that supply the one or more gases to the interior of the chamber, wherein the stage is located between the two or more gas inlet structures, wherein the two or more gas inlet structures include one or more angled gas inlets that introduce a gas flow to the interior of the chamber at an angle relative to a symmetry axis of the stage that rotates the plasma wherein the one two or more angled gas inlet structures include one or more gas inlets angled in a tangential direction with respect to the stage and angled in a radially inward direction with respect to the symmetry axis, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobashi et al (US 4,940,015) teach a microwave plasma apparatus comprising a microwave window 9 at a bottom of chamber 10 but do not teach limitations per allowable subject matter (Fig. 1 and page 5, lines 27-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716